Citation Nr: 0820054	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-30 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1987 
to August 1987, February 1988 to August 1992, March 1993 to 
October 1993, and December 2000 to December 2003.  She also 
had active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in the Navy Reserves and National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in 
pertinent part, reopened a claim for service connection for 
PTSD but denied this claim on the merits.  The veteran timely 
filed a Notice of Disagreement (NOD) in October 2004.  The RO 
provided a Statement of the Case (SOC) in July 2005 and 
thereafter, in September 2005, the veteran timely filed a 
substantive appeal.  

The veteran requested a hearing on this matter, but canceled 
her request in October 
2006.  

In August 2003, the veteran filed a claim for service 
connection for gastro esophageal reflux disease (GERD).  In a 
January 2004 rating decision, the RO denied service 
connection for GERD.  The veteran timely filed a NOD in 
October 2004.  In a January 2004 rating decision, the RO 
granted service connection for GERD, rating the disability 
zero percent effective December 14, 2003.  Since the veteran 
did not appeal the rating or effective date assigned for this 
disorder, an issue pertaining to GERD is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997). 


FINDINGS OF FACT

1. The RO denied the veteran's claim for service connection 
for PTSD in a March 1999 decision; the veteran did not appeal 
that decision.

2. In August 2003, the veteran filed an application to reopen 
her claim for service connection for PTSD. 

3. Service medical records (SMRs) contain a diagnosis of PTSD 
related to a sexual assault during active service; the 
competent evidence of record is in relative equipoise with 
respect to whether the veteran has a current diagnosis of 
PTSD and whether there is a nexus between such and the in-
service sexual assault.


CONCLUSIONS OF LAW

1. The March 1999 RO decision that denied the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2. Because the evidence presented since the March 1999 RO 
decision is new and material, the claim for service 
connection for PTSD is reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).

3. With application of the doctrine of reasonable doubt, 
service connection for  PTSD is warranted.  38 U.S.C.A. §§ 
101 (24), 106, 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303(a), 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that new and material evidence 
has been secured to reopen the veteran's claim, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
the RO should cure any potential defects in notice, as would 
be demonstrated by a failure to notify the veteran of the new 
and material evidence standard as well as the information 
required to substantiate her entitlement to the underlying 
compensation benefits (see Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006)), as well as evidence from sources other than the 
veteran's service records may corroborate her account of the 
stressor incident, prior to its determination of a proper 
disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004) (holding that proper VCAA notice 
must "precede an initial unfavorable [RO] decision"); see 
also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006) 
(holding that the VCAA notice requirements contained in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability).


II. New and Material Evidence

a. Laws and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The veteran filed her claim in August 2003 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

In the instant case, the RO rendered a decision denying the 
veteran's claim in March 1999, and it supplied a notice of 
this decision as well as an enclosure with notice of her 
appellate rights.  The veteran, however, failed to file an 
NOD.  Accordingly, this decision qualifies as a "final" 
decision within the meaning of 38 U.S.C.A. § 7105(c).  The 
Board, therefore, lacks jurisdiction to entertain the 
veteran's August 2003 claim for service connection for PTSD 
unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), she supplies new and material evidence with respect 
to the claim that had previously and finally been disallowed 
in March 1999.  The Board therefore will examine the evidence 
submitted subsequent to this 1999 decision to ascertain 
whether the veteran's claim may be reopened.

At the time the RO issued its March 1999 decision denying 
service connection for PTSD, the veteran's service medical 
records for the periods of June 1987 to August 1987, February 
1988 to August 1992, and March 1993 to October 1993, were of 
record.  In its decision, the RO noted that while the veteran 
failed to report for a VA examination, VA medical records 
contained a diagnosis of PTSD and secondary depression.  
However, the RO determined that "[t]he veteran's sexual 
assaults noted during her psychiatric interview dated 
November 20, 1998, could not be substantiated by service 
medical evidence or service records."

The post-March 1999 record contains a June 2000 service 
medical record (dated in between the veteran's last two 
periods of active duty, apparently while the veteran was on 
ACDUTRA), service medical records from December 2000 to 
December 2003, and VA treatment records from March 1998 to 
May 2002 and January 2004 to November 2004.  These records 
provide a diagnosis of PTSD and relate this psychiatric 
disorder to an alleged sexual assault that occurred in 1989 
while the veteran was on active duty.  This evidence is new, 
as it was not previously submitted, and is not cumulative or 
redundant of the evidence previously considered, as it 
demonstrates a current diagnosis of this psychiatric 
disorder.  It qualifies as material because it tends to prove 
an unestablished fact necessary to substantiate the service 
connection claim and relates to the basis upon which the RO 
denied the claim in March 1999.  See Evans, 9 Vet. App. at 
284 (holding that "[i]n determining whether evidence is . . . 
probative . . . the specified basis or bases, as discernable 
from the last decision, for the disallowance must be 
considered").  Accordingly, the Board reopens this claim.

Because the Board has reopened the 1999 claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 Vet. 
App. at 405; accord Anderson, 9 Vet. App. at 546.  Part III 
addresses this issue.

III. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. §§ 
101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the claimant did not engage in combat with the enemy, as 
in this case, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).  

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. 
§ 3.304(f)(3) provides that evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually-transmitted diseases; and roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

However, when there is a prima facie in-service diagnosis of 
PTSD, verification of the stressor is not required.  (See 
Fast Letter 08-08, Additional Guidance on Post Traumatic 
Stress Disorder (PTSD), April 7, 2008).  Instead, the VA must 
accept any reasonable in-service stressor as long as it 
appears consistent with the circumstances of that veteran's 
particular service.  If the VA examination and other evidence 
of record supports the decision, service connection must be 
granted on a direct basis in accordance with 38 CFR 3.303(a). 
 
a. Factual Background

The veteran asserts that she was personally assaulted during 
service.  Due to this personal assault (stressor), she 
contends that she has PTSD.  

Service Personnel Records 

Service personnel records do not indicate any complaint of or 
investigation concerning a sexual assault.  

Service Medical Records (SMRs)

June 1986 and February 1988 Reports of Medical Examination 
for Enlistment in the Army Reserves and the Army, 
respectively, disclose normal psychiatric evaluations.  In 
the accompanying Reports of Medical History, the veteran 
denied having a history of depression.  A June 1992 Report of 
Medical Examination for Separation also discloses a normal 
psychiatric evaluation.

Treatment records reveal that the veteran was diagnosed with 
depression in July 1993.


An April 2000 Applicant Medical Prescreening Form indicates 
that the veteran reported a diagnosis of PTSD due to an 
attempted rape.

A June 2000 Report of Medical Examination for Commission in 
the Army again discloses a normal psychiatric evaluation.  
However, the examiner noted that the veteran had been treated 
for PTSD as recently as two months previously.  The report 
contains the following statement: "3 July 2000 psychiatric 
consult favorable.  Letters of recommendation excellent."  
The veteran received a waiver for Officer Candidate School 
(OCS).  In the accompanying Report of Medical History, the 
veteran indicated that she had a history of depression.  The 
examiner made the following comment: "Victim of attempted 
rape - in service - 1989.  Treatment for this at VA Hospital 
1997.  Outpatient.  PTSD - Prozac 2 years.  Off 2 months.  
Feels fine now."

A February 2001 treatment record indicates that the veteran 
had stopped taking Prozac in order to get into the Army OCS 
and "now wants to go back on Prozac."

A March 2002 treatment record indicates that the veteran had 
been off Prozac for one month and that she had noticed a 
difference.  The assessment was depression.  The clinician 
refilled the veteran's Prozac prescription.

A January 2003 treatment record indicates that the veteran 
was "on Prozac for PTSD, doing well." 

A June 2003 treatment record indicates that that veteran 
"has posttraumatic stress which is doing reasonably well 
with Prozac."

VA Treatment Records

In March 1998, the veteran complained of hypersomnia and 
hyperphagia.  She was diagnosed with depression secondary to 
PTSD.  The clinician, C.M.V., M.D., (Dr. C.M.V. [initials 
used to protect privacy]), indicated that "[h]er traumata 
were long ago."  She was prescribed Prozac.  

In July 1998, the veteran reported that she had run out of 
Prozac and "was more mean to people."  Her prescription was 
refilled.

During a November 1998 VA psychiatric interview, the veteran 
stated that while stationed in Germany, she was sexually 
assaulted by two fellow soldiers in July 1989.  The veteran 
indicated that she reported the incident to her commander and 
requested a transfer, and that the soldiers received an oral 
reprimand.  She also related that a fellow student "in one 
of the schools that I went to" sodomized her in 1988, but 
that she did not report the incident.  She also described an 
instance of sexual abuse that occurred prior to service.  
With respect to the attempted rape, the veteran stated that 
she had "tried to block it out of my mind" but admitted to 
having flashbacks.  She denied any recurrent distressing 
recollections "unless something else happens," such as a 
man becoming aggressive on a date.  She indicated that she 
did not date much and avoided relationships.  She admitted to 
being irritable and hyper vigilant at times.  The Axis I 
diagnosis was posttraumatic stress disorder and secondary 
major depression.  The veteran stated that she had been 
depressed while in-service, but "didn't report it in order 
not to jeopardize her top secret clearance."  The Axis IV 
diagnosis was "extremely severe - sexual assaults."  Dr. 
C.M.V. gave the veteran a GAF score of 38.  He noted that she 
had become less anxious and irritable with Prozac.  

In October 1999, the veteran reported feeling irritated after 
running out of Prozac.  She indicated that she had resumed 
taking the prescription.  The diagnosis was PTSD.

A March 2000 correspondence from Dr. C.M.V. to the Army OCS 
states that "[the veteran] takes fluoxetine and functions 
better with it than without it" and that "there is no 
psychiatric or health reason why [the veteran] should not be 
an Army Officer."

In May 2000, the veteran reported that she had stopped taking 
Prozac two months prior and felt fine.  The assessment was 
major depression, single episode, in complete remission 
without medication.

A June 2000 correspondence from Dr. C.M.V. contains the 
following statement:

[The veteran] has mild residual posttraumatic 
stress disorder, from an assault by men she thought 
were her friends, in Germany in 1989.  This 
condition does not interfere with her fitness for 
military duty, though it has made her more cautious 
about men with whom she socializes.  She has been 
serving in the National Guard for 3 years, then in 
the Naval Reserves for over 3 years, without 
psychiatric impairment or limitation.

A June 2000 treatment note indicates that her PTSD had 
"greatly improved."

Treatment notes from January 2004 to September 2004 contain 
Axis I diagnoses of PTSD and depression and Axis IV diagnoses 
of "extremely severe - being raped by fellow soldiers."  In 
January 2004, the veteran indicated that she had run out of 
her medication.  She stated that "I love Prozac.  I can tell 
when I'm off it."  She further stated that "guys get on my 
nerves" and indicated that she was wary of men.  She avoided 
crowds of people and did not socialize.  The psychiatrist 
assigned a GAF score of 64 and refilled the veteran's 
prescription.

In April 2004, the veteran described herself as a hermit and 
indicated that she did not date much or have sex.  Dr. C.M.V. 
gave the veteran a GAF score of 44.

In June 2004, the veteran reported that she just went to work 
and stayed home.  She stated that "I don't have flashbacks.  
For me avoiding the dating scene altogether, it's like 
avoiding the situation."  She reported having trouble in 
social and intimate relationships.  She found co-workers 
irritating and was sleeping more.  The psychiatrist assigned 
a GAF score of 43.

In August 2004, the veteran reported that "when I'm off my 
meds, it's like road rage, I have a short fuse . . . it's 
hell."  She stated that her anxiety was worse.  Dr. C.M.V. 
gave the veteran a GAF score of 63.  He noted that "her 
level of function is actually quite good now; PTSD symptoms 
affect mostly her personal life."

In September 2004, the veteran reported that her claim for 
service connection for PTSD had been turned down.  Although 
she did not have nightmares or flashbacks, the veteran stated 
that "I have other symptoms."  Dr. C.M.V. noted that she 
had taken Prozac for the past six years.  He gave her a GAF 
score of 63 and made the following statement:  "She has 
enough symptoms of PTSD to meet the diagnostic criteria, 
though she does not have every symptom.  Some symptoms like 
flashbacks she has avoided by not having sex at all.  Her 
function is quite good for a veteran with PTSD, and her 
disability is only partial."

September 2003 QTC Examination

The veteran reported that she was sexually attacked in July 
1989 by two other soldiers and felt that her life was 
threatened.  The doctor reviewed the claims file and noted 
that the assault was mentioned in the VA medical records.  
The veteran denied having recurrent distressing dreams or 
thoughts.  She also denied having flashbacks, sleep 
disturbances, panic attacks, or difficulty concentrating.  
The doctor stated that "she does not necessarily avoid 
thoughts about the sexual attack."  He further stated that 
"[s]he has had some detachment from people or estrangement 
from others, not being as social as before apparently."  The 
veteran reported some outbursts of anger.

Mental status examination revealed no impairment of thought 
processes or the ability to communicate.  There was no 
evidence of hallucinations, obsessive or ritualistic 
behavior, or suicidal or homicidal thoughts.  She was fully 
oriented and her memory was good.  Her affect was normal.  

The doctor made no Axis I or II diagnosis.  The Axis IV 
diagnosis indicated that "stressors are related to some 
worries about getting out of the United States Army at the 
present time and what she plans to do."  He determined that 
her GAF score was "95% during the past year and at 
present."  The doctor explained:

I do not feel that the veteran meets the criteria 
for post-traumatic stress disorder at the present 
time.  Although she did experience a situation that 
threatened her life possibly where she reacted to 
that situation with fear . . . She may meet one 
criteria C, feeling more estrangement from people 
since the trauma, but she does not avoid thoughts 
and feelings or conversations about her experience.  
She readily talks with younger women about this.  
She does not necessarily avoid activities or places 
that arouse recollections.  In Criteria D, she may 
meet only one of those.  She does have outbursts of 
anger at times, but she does not have difficulty 
falling or staying asleep or concentrating or 
hypervigilance or she does not have an exaggerated 
startle response.

Veteran's Statements

In a November 2004 correspondence, the veteran made the 
following statement:

[T]he assault that took place in 1989 is the 
stressor.  The Criminal Investigation Division 
(CID) took the report in 1989.  I elected to 
transfer out of the 52d Signal Bn, Patch Barracks, 
Stuttgart, Germany and went to the 298 Signal 
Company, at Schwaebisch Hall, Germany.  There was 
disciplinary actions taken by the Command for the 
assault to Sgt Trammell and Sgt Buffort.  CID 
classified the assault as assault consummated by 
battery.

b. Discussion

The Board finds that the evidence is in relative equipoise 
and therefore supports the veteran's claim for service 
connection for PTSD.

The veteran has consistently and credibly attested that she 
was the victim of a sexual assault at the hands of fellow 
soldiers, which commenced during her active service.  The 
veteran has provided significant details of the incident, 
including names of persons who committed the assault, places, 
and times.  In addition, the veteran indicated that she 
reported the assault to her commander and that action was 
taken against these soldiers.  The RO obtained the veteran's 
service personnel records and correctly noted that those 
documents do not collaborate the stressor.  However, 
treatment records from the veteran's most recent service 
period include a PTSD diagnosis related to the alleged 
attempted rape.  While not entirely clear from the record as 
to whether this diagnosis was recorded during a period of 
ACDUTRA, it is clear that the examiner attributed the 
veteran's PTSD to an in-service sexual assault that did occur 
while on active duty in 1989.   

The Board acknowledges that the two clinicians referenced 
above do not agree that PTSD is the correct diagnosis for the 
veteran's residual anxieties.  The September 2003 examiner 
found that the veteran's symptoms did not meet all of the 
criteria for a diagnosis of PTSD.  However, he suggested that 
the veteran had traits of PTSD.  Specifically, he noted that 
the veteran had been more estranged from people since the 
assault and had outbursts of anger.  The only other 
assessment supports a diagnosis of PTSD.  The veteran's 
treating physician initially diagnosed PTSD in November 1998 
and prescribed Prozac.  In September 2004, he noted that 
while the veteran did not have every symptom of PTSD, she was 
exhibiting "enough symptoms of PTSD to meet the diagnostic 
criteria."  The veteran was still on Prozac at the time and, 
except for a few brief episodes, has consistently taken this 
medication since 1998.  The Board also notes that the 
veteran's treating physician has counseled the veteran with 
respect to her psychiatric symptoms since 1998.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board further notes 
that greater weight may be placed on one clinician's opinion  
than another clinician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The Board accords 
significant weight to the veteran's treating provider's 
opinion on the basis that it is unequivocal in nature, which, 
when coupled with the suggestion in the other opinion that 
the veteran is having some symptoms of PTSD, places the 
evidence in relative equipoise as to whether the veteran 
meets the diagnostic criteria for PTSD and whether there is 
competent evidence of a nexus between the veteran's PTSD and 
her in-service personal assault.  With application of the 
doctrine of reasonable doubt, service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107(b). 











ORDER

New and material evidence has been received to reopen a claim 
for service connection for PTSD.

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


